Citation Nr: 1032728	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the RO in 
Baltimore, Maryland, which denied service connection for 
hypertension and spastic colon (claimed as irritable bowel 
syndrome).  The case is now being adjudicated under the 
jurisdiction of the RO in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his irritable bowel syndrome is 
etiologically related to his service-connected PTSD.

2.  Affording the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his hypertension is etiologically 
related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for irritable bowel syndrome is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).

2.  Service connection for hypertension is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  In 
this case, the Board is granting in full the benefits sought on 
appeal.  As there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran is presently service-connected for PTSD, evaluated as 
50 percent disabling.  He contends he has irritable bowel 
syndrome and hypertension as secondary to his PTSD.  For the 
reasons that follow, the Board concludes that service connection 
is warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including hypertension, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board notes that medical evidence 
establishes that the Veteran currently has hypertension and 
irritable bowel syndrome.  His medical records reflect a history 
of irritable bowel syndrome since 1985 and hypertension since 
1988.  The diagnoses of hypertension and irritable bowel syndrome 
are confirmed by VA examination reports dated in October 2006 
(for diabetes) and August 2007 (for hypertension and irritable 
bowel syndrome).  Thus, the Board finds that the Veteran has 
presented sufficient medical evidence of a current disability.

The inquiry that follows is whether there is medical evidence 
that that the Veteran's hypertension and irritable bowel syndrome 
were caused or aggravated by his PTSD.  See Allen, supra.  The 
claims file contains several medical opinions addressing this 
issue.  At an April 2005 VA psychiatric examination, the examiner 
indicated that the Veteran's hypertension and irritable bowel 
syndrome might be brought on by or exacerbated by his PTSD 
symptomatology.  

An August 2005 letter from A.G. Bongiovanni, D.O. states that the 
Veteran has been a patient of his since 1998.  It is noted that 
the Veteran's symptoms of irritable bowel syndrome and 
hypertension began to appear around the same time that VA 
diagnosed him with PTSD, and that it has been well established in 
medical literature that PTSD and other psychiatric illness are 
directly manifested by physical symptoms.  Dr. Bongiovanni gives 
the opinion that the Veteran's irritable bowel syndrome and 
hypertension are a direct result of his PTSD.  

In a June 2006 letter, Dr. Bongiovanni cites specific medical 
literature as support that stress has been shown to play a clear 
and direct role on hypertension, and that in patients with 
irritable bowel syndrome there is frequently evidence of 
psychological comorbidity, such as anxiety, depression and 
obsessive-compulsive disorders.  Dr. Bongiovanni opines that it 
is likelier than not that the Veteran's irritable bowel syndrome 
and hypertension are directly related to his service-connected 
PTSD.  

The August 2007 VA examination report disagrees with Dr. 
Bongiovanni's opinions as to the etiology of the Veteran's 
disabilities.  The examiner indicates that Dr. Bongiovanni's June 
2006 letter has many holes.  He states that he knows of no 
medical literature that reads of psychological disorders as a 
cause of primary high blood pressure.  The examiner acknowledges 
that patients with irritable bowel syndrome frequently have 
psychological comorbidities, but also notes that the population 
with psychological disorders has not been found to have a higher 
incidence of irritable bowel syndrome.  In short, the examiner 
does not find the Veteran's service-connected PTSD to be related 
to any high blood pressure or irritable bowel syndrome.  

In a December 2008 letter, Dr. Bongiovanni reiterates his 
previously expressed opinion that PTSD can be linked to physical 
illnesses, and that in this case specifically, the Veteran has 
PTSD and medical illnesses related to that PTSD.  Dr. Bongiovanni 
cites additional medical literature in support of this opinion.  
He concludes, in his medical opinion and with the support of 
medical literature, that PTSD can be the cause of long-term 
psychological issues such as depression, depersonalization, 
isolation, and can cause medical issues such as hypertension, 
gastrointestinal disturbances, etc.  

The Board has weighed the evidence of record and finds it to be 
at least in equipoise in showing that the Veteran's hypertension 
and irritable bowel syndrome were caused, or at the very least 
aggravated, by his service-connected PTSD.  Significantly, there 
is competent and probative evidence both in support of, and 
against, an association between PTSD and physical manifestations.  
Although the August 2007 VA opinion is negative, it does not cite 
to any medical literature to show that such a link does not 
exist.  Moreover, as to the negative opinion regarding 
hypertension specifically, such opinion is simply premised on the 
fact that the examiner knows of no medical literature that is in 
support of psychological disorders as being a cause of primary 
high blood pressure.  Indeed, it appears that there are 
conflicting opinions within the medical community as to whether 
physical disorders such as hypertension and irritable bowel 
syndrome can be linked to PTSD.  Furthermore, it is noted that 
the April 2005 psychiatric examiner acknowledged that such a link 
was possible.  Taking into account all of the relevant evidence 
of record, the Board concludes that the evidence is at least 
evenly balanced as to whether the Veteran's hypertension and 
irritable bowel syndrome are related to his service-connected 
PTSD, and therefore, service connection for both conditions is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  See 38 U.S.C.A. § 5107(b) (West 2002); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 
supra.


ORDER

Service connection for irritable bowel syndrome as secondary to 
PTSD is granted.

Service connection for hypertension as secondary to PTSD is 
granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


